961 F.2d 1578
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon R. NOLAND, Petitioner-Appellant,v.William SEABOLD, Warden, Respondent-Appellee.
No. 92-5076.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and WOODS, District Judge.*

ORDER

2
Leon Noland moves for counsel, videotape and other miscellaneous relief, and appeals the district court's order dismissing his 28 U.S.C. § 2254 state habeas corpus petition.   Following a jury trial, Noland was convicted of kidnapping, second-degree robbery, and being a first-degree persistent felony offender.   He received a thirty year prison sentence.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Noland claimed that he was denied his rights of confrontation and due process when the trial court allowed a witness who suffered from memory loss to testify, and that unreliable evidence was used to identify him.   After reviewing the magistrate judge's proposed findings of fact and recommendation, the district court denied relief.


4
Noland raises the same arguments on appeal.   In addition, he contends that he received ineffective assistance of trial counsel.


5
Noland's claim that he received ineffective assistance of trial counsel was not raised in the district court.   Noland has not established that exceptional circumstances are present;  thus, this court will not address this issue.   See Taft Broadcasting Co. v. United States, 929 F.2d 240, 243-45 (6th Cir.1991).


6
Upon consideration, we conclude that the district court correctly dismissed this petition.   Accordingly, for the reasons stated in the magistrate judge's proposed findings of fact and recommendation dated August 21, 1991, as adopted by the district court in its December 9, 1991, order, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motions for counsel, videotape and miscellaneous relief are denied.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation